DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 and 14 are rejected under 35 U.S.C. 101 because the claims fail to recite hardware and as such, is interpreted to be directed to software which is non-statutory subject matter. Appropriate correction which directs the claims to statutory patentable subject matter is required.
Claim Objections
Claims 15 and 16 are objected to because of the following informalities:  The claims depend on claim 13 and recites “wherein the program instructions executable by the processing unit”.  Claim 13 is a method claim and does not recite any program instructions.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102[a][1] as being anticipated by Chaganti et al. (US-201100044943).
a.	Referring to claims 1, 8, 9, 13, 15, 16, 17, 19 and 20:
	Regarding claims 1, 8, 9, 13, 15, 16, 17, 19 and 20, Chaganti teaches a computer program product comprising non-transitory computer readable storage media having program instructions embodied therewith, the program instructions executable by a processing unit to: authenticate a plurality of users requesting access to a media object, wherein the media object includes a plurality of media sub-elements, each media sub-element delimiting specific content of the media object (Para 41, 73-75 and 77-79…… authenticate a plurality of users  requesting access to a media object  having  plurality of sub-elements); identify, for each of the plurality of sub-elements, a classification level associated with the media sub-element (Para 77-79… classification level for each object below a specific object); obtain, for each of the plurality of authenticated users, a security clearance (Para 75 and 77…. security clearance); and provide, for each of the authenticated users, output formed from the media object with redaction of each sub-element associated with a classification level that prevents access using the security clearance of the authenticated user (Para 79…. providing for the authenticated users, objects at their security level and blanking objects above their level)  
a.	Referring to claim 2:

a.	Referring to claim 3:
	Regarding claim 3, Chaganti teaches the computer program product of claim 1, wherein the program instructions are further executable by the processing unit to: accept input from a media presenter, where the input identifies the media object, establishes a media collaboration session for the media object, designates one or more users that are authorized to participate in the media collaboration session, and assigns a role to each of the plurality of users (Para 73…. collaboration session wherein the authorized user and role is designated).   
a.	Referring to claim 4:
	Regarding claim 4, Chaganti teaches the computer program product of claim 3, wherein the role assigned to each of the plurality of users is independently selected from: a first role allowing the user to view, comment on, and edit sub-elements of the media object except for sub-elements that are subject to redaction for the user; a second role allowing the user to view and comment on, but not edit, sub- elements of the media object except for sub-elements that are subject to redaction for the user; and a third role allowing the user to view, but not comment on or edit, sub- elements of the media object except for sub-elements that are subject to redaction for the user (Para 110 and 20… selective access).  
a.	Referring to claims 5, 6, 14 and 18:
	Regarding claims 5, 6, 14 and 18, Chaganti teaches the computer program product of claim 1, wherein each of the plurality of sub- elements is independently selected from a text 
a.	Referring to claim 7:
	Regarding claim 7, Chaganti teaches the computer program product of claim 1, wherein the security classification level that is assigned to each sub-element has a format selected from a classification number, a classification name, and an alphanumeric string of characters (Para 77… numerical value, classification name).  
a.	Referring to claim 10:
	Regarding claim 10, Chaganti teaches the computer program product of claim 1, wherein the program instructions are further executable by the processing unit to: store, for each of the plurality of media sub-elements, the classification level that is associated with the media sub-element as metadata (Para 88).  
a.	Referring to claim 11:
	Regarding claim 11, Chaganti teaches the computer program product of claim 1, wherein the program instructions are further executable by the processing unit to: notify the media presenter that one or more of the authorized users do not have sufficient security clearance to view a particular sub-element of the media object (Para 79… indication/notification when insufficient security clearance is provided).  
a.	Referring to claim 12:
	Regarding claim 12, Chaganti teaches the computer program product of claim 1, wherein the program instructions are further executable by the processing unit to: automatically mute any audio signal to a given participant regarding the given sub-element in response to the given participant having insufficient security clearance for the classification level of the sub-element 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854.  The examiner can normally be reached on Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IZUNNA OKEKE/Primary Examiner, Art Unit 2497